GULOTTA, Judge.
The trial judge, in dismissing plaintiff’s suit, unquestionably made a credibility call in which he apparently found plaintiff was “backing up” at the time of the accident. The defendant driver and her sister, a passenger in defendant’s automobile, both stated that plaintiff was backing up at the time of the accident. Their testimony is not internally impossible or otherwise incredible. Accordingly, there exists evidence in the record to support the trial court’s conclusion. In such instance we are not at liberty to substitute our factual findings based upon credibility for those of the trial judge. Canter v. Koehring Company, 283 So.2d 716 (La.1973).
Accordingly, the judgment is affirmed.

AFFIRMED.